Citation Nr: 1821877	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service-connected right knee disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to the Veteran's service-connected right knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel
INTRODUCTION

The Veteran served active duty in the U.S. Navy from June 1978 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed his notice of disagreement in March 2010, and timely filed his substantive appeal in December 2011.

This case was previously before the Board in April 2016, where the issue of the left knee disability was adjudicated while the claims concerning the neck disability and low back disability were remanded.  In a June 2017 decision, CAVC remanded the issue of the left knee disability back to the Board.  In October 2017, the Board remanded the left knee disability claim for an addendum opinion on the etiology of the left knee disability.  The case is again before the Board.


FINDINGS OF FACTS

1.  The Veteran's left knee disability was aggravated beyond its natural progression by the Veteran's service-connected right knee disability.

2.  The Veteran's neck and low back spondylosis are not related to service; and were not caused or aggravated by a service-connected disability, including the service-connected right knee disability.  

CONCLUSIONS OF LAW

1.  The criteria are met for service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  The criteria are not met for service connection for a neck disability, to include as secondary to a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

3.  The criteria are not met for service connection for a low back disability, to include as secondary to a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A.  Left Knee

The Veteran contends his left knee disability is the result of his service-connected right knee disability.  The Board finds that the weight of the evidence supports the Veteran's contention that his current left knee disability is etiologically related to the Veteran's military service on a secondary basis.  He has a current left knee disability, diagnosed as degenerative joint disease (DJD).  See December 2017 C&P Examination.  

The December 2017 examiner opined that the left knee is at least as likely as not aggravated beyond its natural progression by the right knee condition.  The examiner reasoned that based on the orthopedic surgeon note from Dr. R.O. where he stated that the left knee osteoarthritis was exacerbated secondary to recovery from the right knee and altered gait from right knee pain.  Dr. R.O. opined that the left knee pain has been exacerbated by his right knee because he has been favoring the left knee for some time especially since the surgery and during his recovery.  Another consult from Dr. R.O. indicated that the Veteran had pain medial in the left knee, the S/S was worsening and currently moderate to severe with the symptoms being increased due to a change in gait over the last several months while the Veteran rehabilitated his right knee.  The Veteran was favoring the left knee prior to the right knee because of the extreme pain on the right side.  The addendum opinion was competent, credible and highly probative.  Moreover, none of the competent medical evidence currently of record refutes this conclusion.  

Consequently, resolving any doubt in the Veteran's favor, entitlement to service connection for a left knee disability is warranted on secondary basis.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Neck and Low Back

However, the Board finds that service connection for a neck and low back disability is not warranted, on a direct or secondary basis.  

First, as there is a current diagnosis of cervical (neck) and thoracolumbar (back) spondylosis, the first element of service connection of the neck and low back claims is satisfied.  See January 2017 C&P Examination.  The Board notes that the Veteran reported cervical pain, but as detailed by the VA examiner, the Veteran's neck pain related to muscles whereas the spondylosis is a degenerative process involving the discs and vertebral bodies.  

There is no basis for presumptive service connection, as the Veteran does not have arthritis or another listed chronic disease under § 3.309(a).  Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  However, the condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
As such, the Board need not consider the possibility of continuity of symptomatology or chronicity as alternative means to establish direct service.  

Regarding service connection on a direct basis, the Board notes that while the Veteran had documented neck and low back pain issues during service, the issues pertained to a neck and low back strain, not spondylosis.  Likewise, the Veteran's separate examination was negative for complaints, treatments or diagnoses for the neck and low back.

Significantly, the only medical opinion addressing the etiology of the claimed neck and low back disabilities weighs against the claims.  The January 2017 VA examiner opined that it is less likely as not that the Veteran's cervical spondylosis was caused by or a result of or incurred in service because service treatment records are silent for this condition and it did not occur within a year of separation from service.  The examiner reasoned that while the sprain or strain of the neck during service involved the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of, or related to, the other.

Additionally, the examiner opined that it is less likely as not that the Veteran's thoracolumbar spondylosis was caused by or a result of or incurred in service because service treatment records are silent for this condition, and because it did not occur within a year of separation from service.  The examiner reasoned that while the sprain or strain of the low back during service involved the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of, or related to, the other.

Consequently, entitlement to service connection for a neck and low back disability is not warranted on a direct basis.

The Board notes again that the Veteran contends his neck and low back disability is the result of his service-connected right knee disability.  

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current neck and low back disabilities was either caused or chronically aggravated by the service-connected right knee disability on a secondary basis.  The January 2017 VA examiner's medical opinion provided highly probative evidence against these claims on a secondary basis, opining that it was less likely than not that the Veteran's cervical and thoracolumbar spondylosis were caused by or a result of service-connected right knee disability because a knee disability is not a recognized etiology of cervical and thoracolumbar spondylosis.  The examiner's rationale was based upon a review of medical literature, stating, "study results show that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  Simply because of our natural tendency to identify a specific cause for every effect and because of the high prevalence of symptoms in the cervical and lumbar spine, individuals with an impaired limb on one side, will often have symptoms on a degenerate basis alone and then attribute them to their congenital or acquired impairment."  The examiner went on to state that medical expertise does not currently exist to predict the progression of cervical and thoracolumbar spondylosis in individuals.  The examiner concluded that there is no objective evidence to support worsening of cervical and thoracolumbar spondylosis beyond the natural progression by a service-connected right knee disability.

Consequently, entitlement to service connection for a neck and low back disability is not warranted on a direct or secondary basis.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b).


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service-connected right knee disability is granted subject to the laws and regulations governing monetary awards.

Entitlement to service connection for a neck disability, to include as secondary to the Veteran's service-connected right knee disability is denied.

Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected right knee disability is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


